              Case 4:19-cv-01519-HSG Document 78 Filed 05/12/20 Page 1 of 6



1    MARLIN & SALTZMAN, LLP
     Stanley D. Saltzman (SBN 90058)
2    Tatiana G. Avakian (SBN 298970)
     29800 Agoura Road, Suite 210
3    Agoura Hills, California 91301
     Telephone: (818) 991-8080
4    Facsimile: (818) 991-8081
     ssaltzman@marlinsaltzman.com
5    tavakian@marlinsaltzman.com
6    LAWYERS for JUSTICE, PC
     Edwin Aiwazian (SBN 232943)
7    Arby Aiwazian (SBN 269827)
     Tara Zabehi (SBN 314706)
8    410 West Arden Avenue, Suite 203
     Glendale, California 91203
9    Telephone: (818) 265-1020
     Facsimile: (818) 265-1021
10   edwin@lfjpc.com
     arby@lfjpc.com
11   tara@lfjpc.com

12   Attorneys for Plaintiff
     MARY MOORE
13
     (Counsel Continued on Next Page)
14
15                                      UNITED STATES DISTRICT COURT

16                 NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

17
18   MARY MOORE, individually, and on              Case No. 4:19-CV-01519-HSG
     behalf of other members of the general
19   public similarly situated;                    [Assigned for all purposes to the Honorable Haywood
                                                   S. Gilliam, Jr., Courtroom 2 – 4th Floor]
20                             Plaintiff,
                                                   CLASS ACTION
21          vs.
                                                   JOINT STIPULATION AND [PROPOSED]
22   ADDUS HEALTHCARE, INC., an                    ORDER REGARDING BRIEFING SCHEDULE
     unknown business entity; ADDUS                AND HEARING DATE ON PLAINTIFF’S
23   HOMECARE, INC., an unknown business           MOTION FOR CLASS CERTIFICATION, AND
     entity; and DOES 1 through 100, inclusive,    NON-EXPERT DISCOVERY CUT-OFF
24
                               Defendants.
25
                                                   Date Action Filed:                July 11, 2017
26                                                 First Am. Complaint Filed:        March 21, 2019
                                                   Date Removal Filed:               March 22, 2019
27
28
                                                                              4:19-CV-01519-HSG
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE AND HEARING DATE ON
            PLAINTIFF’S MOTION FOR CLASS CERTIFICATION, AND NON-EXPERT DISCOVERY CUT-OFF
             Case 4:19-cv-01519-HSG Document 78 Filed 05/12/20 Page 2 of 6



1    AKIN GUMP STRAUSS HAUER & FELD LLP
     GREGORY W. KNOPP (SBN 237615)
2    GARY M. MCLAUGHLIN (SBN 217832)
     VICTOR A. SALCEDO (SBN 317910)
3    1999 Avenue of the Stars, Suite 600
     Los Angeles, CA 90067-6022
4    Telephone:     310.229.1000
     Facsimile:     310.229.1001
5    gknopp@akingump.com
     gmclaughlin@akingump.com
6    vsalcedo@akingump.com
7    Attorneys for Defendants
     Addus HealthCare, Inc. and
8    Addus HomeCare Corporation
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                              4:19-CV-01519-HSG
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE AND HEARING DATE ON
            PLAINTIFF’S MOTION FOR CLASS CERTIFICATION, AND NON-EXPERT DISCOVERY CUT-OFF
                 Case 4:19-cv-01519-HSG Document 78 Filed 05/12/20 Page 3 of 6



1                                                STIPULATION
2           This stipulation is entered into by and among Plaintiff Mary Moore (“Plaintiff”) and
3    Defendants Addus HealthCare, Inc. (“Addus”) and Addus HomeCare Corporation (“Addus
4    HomeCare,” and erroneously identified in the First Amended Complaint as “Addus HomeCare, Inc.”)
5    (collectively, “Defendants”), by and through their respective counsel, in light of the following facts:
6           1.       WHEREAS, Plaintiff filed her motion for class certification on March 12, 2020,
7    pursuant to the Court’s August 27, 2019 Order setting a class certification briefing and hearing
8    schedule;
9           2.       WHEREAS, pursuant to the Court’s March 26, 2020 Order Approving the Parties’
10   Stipulation to Continue the Class Certification Briefing Schedule and Non-Expert Discovery Cut-Off
11   (“March 26, 2020 Order”), Plaintiff’s motion for class certification is set for hearing on July 2, 2020;
12          3.       WHEREAS, pursuant to the Court’s March 26, 2020 Order, Defendants’ opposition to
13   Plaintiff’s motion would otherwise be due by May 28, 2020;
14          4.       WHEREAS, pursuant to the Court’s March 26, 2020 Order, Plaintiff’s reply brief would
15   otherwise be due by June 18, 2020;
16          5.       WHEREAS, pursuant to the Court’s March 26, 2020 Order, the non-expert discovery
17   cut-off is June 25, 2020;
18          6.       WHEREAS, Defendants were scheduled to take the deposition of named plaintiff and
19   proposed class representative Mary Moore on March 26, 2020 in Sacramento, California, the county
20   where Ms. Moore resides;
21          7.       WHEREAS, on March 17, 2020, Sacramento County urged compliance with Governor
22   Gavin Newsom’s directives to address the need to slow down the spread of COVID-19, which
23   prohibited all gatherings of any size;
24          8.       WHEREAS, on March 19, 2020, Governor Newsom issued a stay at home order to slow
25   the spread of COVID-19, which ordered all nonessential workers living in California to stay at home;
26
27
28
                                                    3                          4:19-CV-01519-HSG
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE AND HEARING DATE ON
            PLAINTIFF’S MOTION FOR CLASS CERTIFICATION, AND NON-EXPERT DISCOVERY CUT-OFF
                  Case 4:19-cv-01519-HSG Document 78 Filed 05/12/20 Page 4 of 6



1            9.       WHEREAS, on April 10, 2020, Los Angeles County Mayor Eric Garcetti issued an
2    order extending the stay at home order for nonessential workers residing in the County of Los Angeles
3    to May 15, 2020.
4            10.      WHEREAS, on April 14, 2020, Governor Newsom unveiled six key indicators the state
5    of California will consider before modifying the March 19, 2020 stay at home order. No specific date
6    was provided for when the stay at home order would be modified.
7            11.      WHEREAS, on May 1, 2020, the Sacramento County Health Officer issued an order
8    extending the stay at home order for all Sacramento County nonessential worker residents to May 22,
9    2020.
10           12.      WHEREAS, the parties agree that an in-person deposition is not feasible at this time,
11   and Plaintiff’s counsel does not believe that a remote deposition would allow them to properly prepare
12   for and conduct the deposition. Further, Plaintiff works in the healthcare industry, which presents
13   further challenges to scheduling her deposition at this time;
14           13.      WHEREAS, Defendants will need Plaintiff’s deposition in order to properly respond to
15   the motion for class certification;
16           14.      WHEREAS, in light of circumstances surrounding COVID-19 and their impact on
17   Defendants’ ability to take Plaintiff’s deposition, the parties previously requested and received a six-
18   week extension of the briefing and hearing schedule;
19           15.      WHEREAS, in light of the continued circumstances surrounding COVID-19 and their
20   impact on Defendants’ ability to take Plaintiff’s deposition at this time, the parties request a further
21   four-week extension of Defendants’ time to file their opposition to Plaintiff’s motion for class
22   certification, for Plaintiff’s to file her reply, and the hearing date for Plaintiff’s motion, to June 25,
23   2020, July 16, 2020, and July 30, 2020 (or as soon thereafter as the Court’s calendar permits),
24   respectively;
25           16.      WHEREAS, should the Court continue the deadline for Defendants’ opposition to
26   Plaintiff’s motion for class certification from May 28, 2020 to June 25, 2020, the parties also request a
27   four-week extension of the non-expert discovery cut-off, from June 25, 2020 to July 23, 2020. This
28
                                                      4                        4:19-CV-01519-HSG
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE AND HEARING DATE ON
            PLAINTIFF’S MOTION FOR CLASS CERTIFICATION, AND NON-EXPERT DISCOVERY CUT-OFF
              Case 4:19-cv-01519-HSG Document 78 Filed 05/12/20 Page 5 of 6



1    extension is necessary to permit Plaintiff the opportunity to take the depositions of any witnesses who
2    have submitted declarations in support of Defendants’ opposition to Plaintiff’s motion for class
3    certification, or any other discovery necessary to prepare Plaintiff’s reply brief. If this Court were to
4    continue Defendants’ opposition deadline to June 25 but not continue the current June 25 non-expert
5    discovery cut-off, Plaintiff would not have the opportunity to review Defendants’ opposition and
6    determine what additional discovery is needed to prepare her reply brief;
7           17.     WHEREAS, if circumstances have not changed after four weeks, the parties will re-
8    evaluate whether a further continuance should be requested;
9           18.     WHEREAS, this stipulation is made for good cause and not for the purpose of delay.
10          IT IS SO STIPULATED.
11
      Dated: May 5, 2020                             AKIN GUMP STRAUSS HAUER &
12                                                   FELD LLP
13
                                                     By            /s/ Gary M. McLaughlin
14                                                                     Gary M. McLaughlin
                                                                     Attorneys for Defendants
15                                                                  Addus HealthCare, Inc. and
                                                                  Addus HomeCare Corporation
16
17
18    Dated: May 5, 2020                             MARLIN & SALTZMAN, PC
                                                     LAWYERS for JUSTICE, PC
19
20
                                                     By                /s/ Tatiana Avakian
21                                                                     Tatiana Avakian**
                                                                      Attorneys for Plaintiff
22                                                                         Mary Moore
23
     **Pursuant to L.R. 5-1(i)(3), I attest that concurrence in the filing of this document
24   has been obtained from each of the other signatories.
25
26
27
28
                                                     5                         4:19-CV-01519-HSG
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE AND HEARING DATE ON
            PLAINTIFF’S MOTION FOR CLASS CERTIFICATION, AND NON-EXPERT DISCOVERY CUT-OFF
                  Case 4:19-cv-01519-HSG Document 78 Filed 05/12/20 Page 6 of 6



1                                              [PROPOSED] ORDER
2            IT IS HEREBY ORDERED, good cause appearing, that:

3            1.       The deadline for Defendants’ opposition to Plaintiff’s motion for class certification is

4    hereby continued four (4) weeks and is to be filed by June 25, 2020.

5            2.       The deadline for Plaintiff’s reply to Defendants’ opposition to Plaintiff’s motion for

6    class certification is hereby continued four (4) weeks and is to be filed by July 16, 2020.

7            3.       The hearing date for Plaintiff’s motion for class certification is hereby continued from

8    July 2, 2020 to July 30, 2020 at 2:00 p.m.

9            4.       The non-expert discovery cut-off is hereby continued from June 25, 2020 to July 23,

10   2020.

11
12
13             5/12/2020
     Dated: ________________, 2020                          __________________________________
                                                            The Honorable Haywood S. Gilliam, Jr.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      6                        4:19-CV-01519-HSG
     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING SCHEDULE AND HEARING DATE ON
            PLAINTIFF’S MOTION FOR CLASS CERTIFICATION, AND NON-EXPERT DISCOVERY CUT-OFF
